t c summary opinion united_states tax_court gary and cynthia stein petitioners v commissioner of internal revenue respondent docket no 23179-04s filed date gary and cynthia stein pro sese carolyn e moran for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from a petition for judicial review filed in 1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended response to a notice_of_determination concerning collection action s under sec_6320 and or issued for unpaid federal_income_tax liabilities for taxable years and the sole issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien for the following reasons we hold that there was no abuse_of_discretion in this case background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in egg harbor city new jersey on the date the petition was filed prior assessments and offer-in-compromise respondent assessed a federal_income_tax liability of dollar_figure against petitioners for taxable_year on date respondent also assessed a federal_income_tax liability of dollar_figure against petitioners for taxable_year on date the total amount assessed for petitioners’ and federal_income_tax liabilities was dollar_figure petitioners made an offer-in-compromise oic for the federal_income_tax liabilities assessed for the and 2petitioners’ liability for the taxable_year has been satisfied and is no longer in issue taxable years the oic provided that petitioners would pay dollar_figure to satisfy these liabilities with dollar_figure to be initially deposited upon respondent’s acceptance of the oic and dollar_figure to be paid months after respondent’s notice of acceptance as part of the oic petitioners were to comply with all provisions of the internal_revenue_code relating to the filing of returns and paying of required taxes for five years from the date irs accepts the offer petitioners signed the oic on date respondent accepted petitioners’ oic by return letter dated date in his acceptance letter respondent provided that the conditions of the offer require petitioners to file and pay all required taxes for five years from the date shown in the upper right corner of this letter to avoid default on the oic petitioners were required to timely file and pay their taxes through date over the next years petitioners either did not timely file and or did not timely pay and or failed to report all of their income on their federal tax returns taxable_year petitioners failed to report all of their income on their federal_income_tax return respondent issued a notice_of_deficiency for taxable_year which petitioners subsequently defaulted as a result of the default respondent assessed an additional tax of dollar_figure the assessment included an accuracy- related penalty pursuant to sec_6662 a failure to pay addition_to_tax pursuant to sec_6651 and interest for taxable_year taxable_year for the taxable_year petitioners timely filed their federal_income_tax return but failed to report all of their income and pay their full tax_liability by the filing due_date respondent issued a notice_of_deficiency for taxable_year which petitioners subsequently defaulted as a result of the default respondent assessed an additional tax of dollar_figure petitioners were also assessed a dishonored_check penalty an accuracy-related_penalty pursuant to sec_6662 a failure to pay addition_to_tax pursuant to sec_6651 and interest petitioners’ tax_liability was ultimately paid on date taxable_year for the taxable_year petitioners failed to timely pay their tax_liability petitioners were assessed a deficiency an addition_to_tax pursuant to sec_6651 and interest for the taxable_year petitioners’ tax_liability was ultimately paid on date taxable_year for the taxable_year petitioners failed to pay their tax_liability by the filing due_date petitioners were liable for a failure to pay addition_to_tax pursuant to sec_6651 a failure to pay estimated_tax addition_to_tax pursuant to sec_6654 and interest for the taxable_year petitioners’ tax_liability was ultimately paid on date taxable_year for the taxable_year petitioners failed to timely file and pay their estimated_tax liability accordingly petitioners were assessed an addition_to_tax pursuant to sec_6651 a failure to pay addition_to_tax pursuant to sec_6651 a failure to pay estimated addition_to_tax pursuant to sec_6654 two dishonored_check penalties and interest in summary petitioners did not comply with the provisions of the internal_revenue_code pertaining to the filing of returns and paying of federal income taxes for and as required by the oic change_of residential address petitioners moved from lynwood new jersey to egg harbor city new jersey in date petitioners’ address was changed in respondent’s records to egg harbor city new jersey sometime in the first week of date collection actions although petitioners paid dollar_figure when respondent accepted the oic petitioners did not make any further payment under the terms of the oic namely the dollar_figure payment due on date the record indicates that the dollar_figure paid was applied to amount of the oic total attributable to taxable_year this application resulted in the settlement of the taxable_year however because petitioners did not remit the remainder of the oic amount a liability for taxable_year remained on date respondent sent petitioners a letter that applied interest on the unpaid portion of their income_tax_liability stemming from taxable_year on date respondent assessed a deficiency of dollar_figure for taxable_year as previously discussed petitioners did not timely file timely pay and or fully report their income for taxable years and although respondent’s collections personnel were in contact with petitioners regarding their outstanding liabilities for these years the personnel did not revisit the unpaid portion of the assessment until early on date and date respectively respondent sent petitioners letters warning them that if they did not become compliant with the unpaid liability for taxable_year the original amount of their income_tax_liability for -dollar_figure--would be reinstated on date respondent sent petitioners a letter of default for the taxable_year respondent filed a notice_of_federal_tax_lien on date showing dollar_figure owed for taxable_year and dollar_figure owed for taxable_year petitioners requested a collection_due_process cdp hearing on date the cdp hearing occurred in baltimore maryland on date at the hearing petitioner husband requested that the terms of the original oic be reinstated he did not recommend or propose an alternative collection means respondent determined that issuance of a notice_of_federal_tax_lien would be justified since petitioners defaulted on the oic when they failed to timely file and pay their federal income taxes for and on date respondent issued petitioners a notice_of_determination concerning collection action s pursuant to sec_6320 and or in which respondent determined the notice_of_federal_tax_lien for taxable years and to be proper and determined that collection of the tax_liabilities for those years should proceed petitioners filed a petition for redetermination of a deficiency3 requesting the elimination of penalties and interest for their tax_liability and concurrent restoration of the terms of the defaulted oic the trial occurred on date discussion before a federal_tax_lien is filed with regard to any property or right to property taxpayers are entitled to notice and opportunity for a hearing before an impartial officer of the respondent’s office of appeals sec_6320 and b b if the taxpayers request a hearing they may raise in that hearing any relevant issue relating to the unpaid tax or the proposed lien including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise sec_6320 sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person 3on the petition petitioners should have placed an x in the box entitled petition for lien or levy action collection action as this is not a deficiency case that any collection action be no more intrusive than necessary sec_6330 at the cdp hearing petitioners did not argue that any portion of their outstanding tax_liability for is uncollectible because petitioners do not dispute the underlying tax_liability we review respondent’s determination for an abuse_of_discretion sec_6330 114_tc_176 an abuse_of_discretion occurs when the commissioner takes action that is arbitrary or capricious lacks a sound basis in law or is not justifiable in light of the facts and circumstances 91_tc_1079 petitioners argue that respondent’s actions amounted to an abuse_of_discretion because petitioners were not notified of their default and respondent’s appeals officer unreasonably denied petitioners’ request at the cdp hearing that the terms of the underlying oic be reinstated for the reasons stated below we find that there was no abuse_of_discretion in this case notice of default petitioners assert that respondent did not provide them with notice of default before a notice_of_federal_tax_lien was issued the oic case history shows that when petitioners failed to pay the dollar_figure due on date the commissioner’s collections personnel contacted petitioners by letter dated date whereby the commissioner applied interest of dollar_figure to the unpaid liability stemming from taxable_year the oic case history shows that while respondent’s collections personnel did not contact petitioners about petitioners’ unpaid liability for taxable_year until early the collections personnel were in contact with petitioners between and regarding their unpaid tax_liabilities stemming from taxable years and regarding the outstanding assessment for respondent attempted to contact petitioners by telephone no less than separate times between and respondent also sent petitioners three letters in two of these letters he warned petitioners of default and in the third he notified petitioners of default the oic case history listing is replete with notations that respondent’s collections employees and managers reviewed petitioners’ record for taxable_year for payments received approval to proceed with collections and attempted contact with petitioners when no payments were received accordingly we conclude that the review undertaken by respondent’s employees in this case was as thorough and complete as possible given petitioners’ noncompliance with the 5-year timely filing and paying requirement imposed by the oic and the inability of respondent’s employees to contact petitioners with respect to the issue of notice before filing of the federal_tax_lien the internal_revenue_manual sec_5 provides that reasonable efforts be made to contact the taxpayer before filing however there are no specific requirements provided in the manual or under the law that the commissioner must send a warning default letter when the taxpayers have not complied with the terms of an underlying oic in this case respondent sent petitioners two letters warning them of default on the oic for the taxable_year petitioners testified that they had not received either of the two default warning letters sent by respondent on date and date or the letter of default dated date all three letters were sent to petitioners’ address in egg harbor city new jersey and petitioners moved to the egg harbor city new jersey address in date petitioners testified that the first time they became aware that they had defaulted on the oic was when respondent issued them a notice_of_federal_tax_lien on date when questioned by the court petitioners admitted that there were warnings that they had defaulted on the oic we find that based on the oic case history the warnings received by petitioners included both the aforementioned letters and phone conversations moreover we find that petitioners not only had warning and notice of their default through three letters and phone conversations but that they were aware from the date they signed the oic that any noncompliance on their part with the year timely filing and payment requirement would immediately result in default of the oic collection_due_process_hearing the only argument set forth in the petition was that all legal and procedural requirements with respect to the cdp hearing were not met sec_6320 requires that the commissioner give notice to taxpayers in writing within days after the filing of the notice_of_federal_tax_lien of the taxpayers’ right to request a hearing with appeals if the request is made during the days following the end of the 5-day notification period in this case respondent sent petitioners the notice_of_federal_tax_lien together with the notice of petitioners’ right to request a hearing on date petitioners requested a hearing on date accordingly we find that all procedural requirements with respect to the notice of the lien and the cdp hearing were timely met at the cdp hearing petitioner husband requested relief from paying the outstanding amount due for taxable_year under the original oic petitioner husband presented no other collection alternatives to this request petitioner husband’s singular argument at the cdp hearing was that he had not received notice of default and that he had no notice until receiving the notice_of_federal_tax_lien that he was in danger of default as previously stated we find that petitioners were in receipt of written and verbal notice of their default moreover we find that petitioners were aware that their repeated noncompliance with the 5-year timely filing requirement placed them in default on the underlying oic we therefore cannot conclude that respondent acted in an arbitrary or capricious manner based on the facts of this case petitioners were well aware of their duty to timely file and pay their taxes for the years following respondent’s acceptance of the underlying oic petitioners not only failed to timely file their federal tax_return they failed to timely file in each and every one of the years of the oic compliance_period moreover respondent attempted on occasions over years to contact petitioners at their egg harbor residence to craft a resolution to petitioners’ outstanding liability stemming from taxable_year in these years respondent attempted to work with petitioners despite their repeated failures to timely file petitioner husband by his own admission testified that petitioners did not respond to these attempts because they lacked the money to pay petitioners then begged this court to consider that they are desperate because they cannot afford to pay the amount now sought by respondent with respect to we find that respondent made repeated efforts to work with petitioners after they had defaulted on the underlying oic we further find that although petitioners were aware that their failure to timely file just once in the 5-year compliance_period would result in default and that they were aware through phone calls and correspondence from respondent about the default they chose to disregard the results of their noncompliance until the time of the cdp hearing we therefore hold that respondent’s determination sustaining the notice_of_federal_tax_lien was not an abuse_of_discretion and that respondent may proceed with collection by federal_tax_lien of petitioners’ liability stemming from taxable_year reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
